Blackburn, Judge.
Joseph M. Camp appeals the trial court’s grant of Winn Dixie Stores, Inc.’s motion for summary judgment in the underlying rainy-day slip and fall case.
Camp testified in his deposition that it was raining as he entered the Winn Dixie. After he walked across the carpeted entry area, he slipped and fell on the wet floor. A Winn Dixie employee deposed that she had checked the floor two to three minutes prior to Camp’s fall, and that she saw no water on the floor.
“[I]t is common knowledge that during rainy weather some water will normally be present where shoppers enter a building.” Winn-Dixie Atlanta v. Bianco, 204 Ga. App. 292, 293 (418 SE2d 819) (1992). “On these facts, there is no evidence showing Winn-Dixie had or should have had superior knowledge of a condition or hazard posing an unreasonable risk of harm that was the proximate cause of [Camp’s] injury.” Id. See also Roby v. Kroger Co., 219 Ga. App. 459, 460 (465 SE2d 496) (1995) (“when it rains, the ordinary person is aware that water is apt to be found in any area frequented by people coming in from the rain outside”). Accordingly, the trial court correctly granted Winn Dixie’s motion for summary judgment.

Judgment affirmed.


Pope, P. J., and Johnson, J., concur.

*627Decided March 20,1997.
Robert H. Baer, for appellant.
Lee, Black, Scheer & Hart, Steven E. Scheer, Christopher L. Rouse, for appellee.